     Case 3:18-cr-03071-WQH Document 136 Filed 07/26/19 PageID.917 Page 1 of 4



 1   Michael Cedillos (SBN 284794)
 2   GREENBERG TRAURIG, LLP
     77 West Wacker Drive, Suite 3100
 3   Chicago, Illinois 60601
 4   Tel.: (602) 445-8000
     cedillosm@gtlaw.com
 5
 6   Miriam Bahcall (pro hac vice), IL ARDC #6191823, bahcallm@gtlaw.com
     John F. Gibbons (pro hac vice), IL ARDC #6190493, gibbonsj@gtlaw.com
 7   Attorneys for Defendant Gannon Giguiere
 8                             UNITED STATES DISTRICT COURT
 9                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   United States of America                      CASE NO. 18-CR-3071 WQH
11              Plaintiff,
12   v.
                                                   DEFENDANT’S UNOPPOSED MOTION
13   Gannon Giguiere (1), and                      FOR MODIFICATION OF PRETRIAL
     Oliver Lindsay (2),                           RELEASE CONDITIONS
14
                Defendants.
15
16         Defendant Gannon Giguiere hereby moves this Court for an Order modifying his
17   pretrial release conditions to allow for brief travel to Cooperstown, NY. In support, Mr.
18   Giguiere states:
19         1.       On June 29, 2018, Mr. Giguiere was charged in an Indictment with violating:
20   18 U.S.C. § 371 (Conspiracy to Commit Securities Fraud); 15 U.S.C. §§ 78j(b), 78ff, and
21   17 C.F.R. § 240.10b-5 (Securities Fraud); 18 U.S.C. § 981(a)(1)(C) and 18 U.S.C. §
22   2461(c) (forfeiture).
23         2.       On July 11, 2018, and August 7, 2018, the Court entered pretrial release orders
24   restricting Mr. Giguiere’s travel to San Diego County, CA. (ECF Nos. 19, 36).
25         3.       Mr. Giguiere requests that the conditions of his release be modified to allow
26   for Mr. Giguiere’s brief travel Cooperstown, NY, from August 2, 2019, to August 9, 2019.
27                  a. Mr. Giguiere proposes that, on August 2, he will fly from Orange County,
28                      CA, to Chicago, IL, to Syracuse, NY. Mr. Giguiere’s layover in Chicago


                                                   1
     Case 3:18-cr-03071-WQH Document 136 Filed 07/26/19 PageID.918 Page 2 of 4



 1                   will last only fifty minutes. He will then drive directly to Cooperstown,
 2                   NY, which is located approximately one hour and forty minutes from
 3                   Syracuse.
 4                b. Mr. Giguiere proposes that, on August 9, he will fly from Syracuse, NY,
 5                   to Chicago, IL, to Orange County, CA. Mr. Giguiere’s layover in Chicago
 6                   will last only one hour and thirty minutes. Mr. Giguiere will then drive
 7                   directly home.
 8         4.     Mr. Giguiere donates his time to coach a travel baseball team of twelve-year-
 9   old athletes based in Orange County, CA. The team is traveling to Cooperstown, NY, the
10   home of the National Baseball Hall of Fame, to play in a nationwide tournament at
11   Cooperstown Dream Park. Mr. Giguiere will be staying with the team for the entirety of
12   the trip as a Coach and Chaperone, and the trip will concern neither the events in the
13   Indictment nor witnesses to this case.
14         5.     Pretrial services has approved Mr. Giguiere’s trip. And neither pretrial
15   services nor the government objects to Mr. Giguiere’s trip.
16         WHEREFORE, Mr. Giguiere respectfully requests that the Court enter an Order:
17           i.   Modifying the conditions of his release to allow for travel to Cooperstown,
18                NY, from August 2, 2019, to August 9, 2019; and
19          ii.   Directing that all other terms and conditions of his pretrial release remain the
20                same.
21
22
           RESPECTFULLY SUBMITTED this 26th day of July, 2019.
23
                                      GREENBERG TRAURIG, LLP
24
25
                                      By: /s/ Miriam Bahcall
26                                        Michael Cedillos
                                          Miriam Bahcall*
27                                        John F. Gibbons*
                                          *Pro Hac Vice
28


                                                  2
     Case 3:18-cr-03071-WQH Document 136 Filed 07/26/19 PageID.919 Page 3 of 4



 1                                  Attorneys for Defendant Gannon Giguiere
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3
     Case 3:18-cr-03071-WQH Document 136 Filed 07/26/19 PageID.920 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on July 26, 2019, I caused to be filed electronically
 3   DEFENDANT’S UNOPPOSED MOTION FOR MODIFICATION OF PRETRIAL
 4   RELEASE CONDITIONS with the Clerk of the Court using the Court’s CM/ECF
 5   system which will send notification of such filing to the e-mail addresses denoted below:
 6
      ROBERT S. BREWER, JR.                      MICHAEL L. LIPMAN
 7    UNITED STATES ATTORNEY                     KAREN LEHMANN ALEXANDER
 8    AARON P. ARNZEN                            DUANE MORRIS LLP
      ANDREW J. GALVIN                           750 B Street, Suite 2900
 9    Assistant United States Attorneys          San Diego, CA 92101-4681
10    United States Attorney’s Office            Tel: 619.744.2200
      880 Front Street, Room 6293                Emails: mllipman@duanemorris.com
11    San Diego, CA 92101-8893                   klalexander@duanemorris.com
12    Tel: 619-546-8384/9721
      Emails: Aaron.Arnzen@usdoj.gov             Attorneys for Defendant Oliver Lindsay
13    Andrew.Galvin@usdoj.gov
14
      Attorneys for Plaintiff United States
15    of America
16
17
18
                                        By:   /s/ Miriam Bahcall
19                                          MIRIAM BAHCALL
                                        Attorney for Defendant Gannon Giguiere
20                                      E-mail: bahcallm@gtlaw.com
21
22
23
24
25
26
27
28


                                                 4
